Exhibit 10.1

 

PATENT PURCHASE AGREEMENT

 

THIS PATENT PURCHASE AGREEMENT (this “Agreement”), dated as of April 15, 2020,
is entered into by and between NAPO PHARMACEUTICALS, INC., a Delaware
corporation (“Seller”), and ATLAS SCIENCES, LLC, a Utah limited liability, its
successors and/or assigns (collectively, “Purchaser”).

 

A.                                    Seller is the owner of the entire right,
title and interest in and to the patents and patent applications listed on
Exhibit A attached hereto (the “Patents” or the “Patent Rights”).

 

B.                                    Subject to the terms and conditions of
this Agreement, Purchaser desires to purchase the Patent Rights from Seller, and
Seller desires to sell, transfer, and covey the Patent Rights to Purchaser.

 

C.                                    This Agreement, the Assignment (as defined
below), the License Agreement (as defined below), and all other certificates,
documents, agreements, resolutions and instruments executed and delivered to any
party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents.”

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:

 

1.                                      Purchase and Sale of Patent Rights.

 

1.1.                            Purchase of Patent Rights. Seller hereby sells,
assigns, transfers and conveys to Purchaser all right, title and interest it has
in and to the Patent Rights, including without limitation, all rights of Seller
to collect royalties under the Patent Rights. Seller agrees to execute and
deliver to Purchaser an Assignment of Patent Rights (the “Assignment”) in
substantially the form attached hereto as Exhibit B. In consideration thereof,
Purchaser shall pay $1,500,000.00 (the “Purchase Price”) to Seller at the
Closing (as defined below).

 

1.2.                            No Assumption of Liabilities. Purchaser shall
not assume, or in any way be liable or responsible for, any liabilities,
obligations or indebtedness of Seller, whether due or to become due, absolute or
contingent, known or unknown, as a result of its purchase of the Patent Rights.

 

1.3.                            Form of Payment. On the Closing Date (as defined
below), Purchaser shall pay the Purchase Price to Seller via wire transfer of
immediately available funds against delivery of the Patent Rights.

 

1.4.                            Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on April 15, 2020 so
long as all of the conditions set forth in Section 4 and Section 5 below have
been satisfied, or such other mutually agreed upon date (the date upon which the
Closing actually occurs, the “Closing Date”). The Closing shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.5.                            License. Purchaser agrees to license the Patent
Rights to Jaguar Health, Inc., a Delaware corporation (“Jaguar Health”) and
affiliate of Seller, pursuant to the terms of a License Agreement (the “License
Agreement”) substantially in the form attached hereto as Exhibit C.

 

1.6.                            Further Assurances. Upon the request of either
Purchaser or Seller, the other party will execute and deliver to the requesting
party, or such party’s nominee, all such instruments and

 

1

--------------------------------------------------------------------------------



 

documents of further assurance or otherwise, and will do any and all such acts
and things as may reasonably be required to carry out the obligations of such
party hereunder, to vest in Purchaser good and marketable title to the Patent
Rights to be transferred hereunder and to more effectively consummate the
transactions contemplated hereby. Seller will cooperate with Purchaser from
time-to-time at Purchaser’s request and expense and provide all information in
its possession in order to enable Purchaser to prosecute the Patent Rights and
pursue further patent protection for the Patent Rights, to enforce the Patent
Rights and to defend any claims challenging or involving the Patent Rights.

 

2.                                      Purchaser’s Representations and
Warranties. Purchaser represents and warrants to Seller that as of the Closing
Date: (i) each of the Transaction Documents and the transactions contemplated
hereby and thereby, have been duly and validly authorized by Purchaser and all
necessary actions have been taken; (ii) this Agreement and the other Transaction
Documents have been duly executed and delivered by Purchaser and constitute the
valid and binding obligations of Purchaser enforceable in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and by general
principles of equity; (iii) the execution and delivery of the Transaction
Documents by Purchaser, the purchase of the Patent Rights in accordance with the
terms hereof, and the consummation by Purchaser of the other transactions
contemplated by the Transaction Documents do not and will not conflict with or
result in a breach by Purchaser of any of the terms or provisions of, or
constitute a default under (a) Purchaser’s formation documents or bylaws, each
as currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Purchaser is a party or by which it or
any of its properties or assets are bound, except as would not reasonably be
expected to have a material adverse effect on Purchaser’s business, assets,
properties, operations or financial condition or its ability to perform its
obligations hereunder, or (c) any existing applicable law, rule, or regulation
or any applicable decree, judgment, or order of any court, United States
federal, state or foreign regulatory body, administrative agency, or other
governmental body having jurisdiction over Purchaser or any of Purchaser’s
properties or assets, except as would not reasonably be expected to have a
material adverse effect; and (iv) Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver each
Transaction Document and to carry out their provisions.

 

3.                                      Seller’s Representations and Warranties.
Seller represents and warrants to Purchaser that as of the Closing Date:
(i) each of the Transaction Documents and the transactions contemplated hereby
and thereby, have been duly and validly authorized by Seller and all necessary
actions have been taken; (ii) this Agreement and the other Transaction Documents
have been duly executed and delivered by Seller and constitute the valid and
binding obligations of Seller enforceable in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and by general principles of equity;
(iii) the execution and delivery of the Transaction Documents by Seller, the
sale of the Patent Rights in accordance with the terms hereof, and the
consummation by Seller of the other transactions contemplated by the Transaction
Documents do not and will not conflict with or result in a breach by Seller of
any of the terms or provisions of, or constitute a default under (a) Seller’s
formation documents or bylaws, each as currently in effect, (b) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which
Seller is a party or by which it or any of its properties or assets are bound,
except as would not reasonably be expected to have a material adverse effect, or
(c) any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal, state or foreign
regulatory body, administrative agency, or other governmental body having
jurisdiction over Seller or any of Seller’s properties or assets, except as
would not reasonably be expected to have a material adverse effect; (iv) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Seller is required to be obtained by Seller
for the sale of the Patent Rights to Purchaser or the entering into of the
Transaction Documents; (v) Seller has all necessary power and authority under
all applicable provisions of law to execute and deliver each Transaction
Document and to carry out their provisions; (vi) Seller owns all right, title,
and interest in and to the Patent Rights, including,

 

2

--------------------------------------------------------------------------------



 

without limitation, all right, title and interest to sue for infringement of the
patents; (vii) Seller has obtained and properly recorded previously executed
assignments for the Patents as necessary to fully perfect its rights and title
therein in accordance with governing law and regulations in each respective
jurisdiction; (viii) except as set forth in Schedule 3(viii), the Patent Rights
are free and clear of all liens, claims, mortgages, security interests or other
encumbrances, and restrictions; (ix) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Seller, threatened against or affecting Seller before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person which would reasonably be
expected to adversely affect Seller’s ability to consummate the transaction
contemplated hereunder; (x) to the knowledge of Seller, there are no written
actions, suits, investigations, claims, or proceedings threatened, pending, or
in progress relating in any way to the Patent Rights; (xi) there are no existing
contracts, agreements, options, commitments, proposals, bids, offers, or rights
with, to, or in any person to acquire any of the Patent Rights; (xii) neither
Purchaser nor any of its officers, directors, stockholders, members, managers,
employees, agents or representatives has made any representations or warranties
to Seller or any of its officers, directors, employees, agents or
representatives except as expressly set forth in the Transaction Documents and,
in making its decision to enter into the transactions contemplated by the
Transaction Documents, Seller is not relying on any representation, warranty,
covenant or promise of Purchaser or its officers, directors, members, managers,
employees, agents or representatives other than as set forth in the Transaction
Documents; (xiii) Seller acknowledges that the State of Utah has a reasonable
relationship and sufficient contacts to the transactions contemplated by the
Transaction Documents and any dispute that may arise related thereto such that
the laws and venue of the State of Utah, as set forth more specifically in
Section  6.3 below, shall be applicable to the Transaction Documents and the
transactions contemplated therein; (xiv) Seller has not put a third party on
notice of actual or potential infringement of any of the Patent Rights; (xv) to
Seller’s knowledge, none of the Patent Rights is currently involved in any
reexamination, reissue, interference proceeding, or any similar proceeding, and
no such proceedings are pending or threatened; and (xvi) to Seller’s knowledge,
all maintenance fees due and payable on the Patent Rights have been timely paid.

 

4.                                      Conditions to Seller’s Obligation to
Sell. The obligation of Seller hereunder to sell the Patent Rights to Purchaser
at the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions:

 

4.1.                            Purchaser shall have executed this Agreement and
the Assignment and delivered the same to Seller.

 

4.2.                            Purchaser shall have executed the License
Agreement and delivered the same to Jaguar Health.

 

4.3.                            Purchaser shall have delivered the Purchase
Price to Seller in accordance with Section 1.1 above.

 

5.                                      Conditions to Purchaser’s Obligation to
Purchase. The obligation of Purchaser hereunder to purchase the Patent Rights at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for
Purchaser’s sole benefit and may be waived by Purchaser at any time in its sole
discretion:

 

5.1.                            Seller shall have executed this Agreement and
the Assignment and delivered the same to Purchaser.

 

3

--------------------------------------------------------------------------------



 

5.2.                            Seller shall have delivered to Purchaser a fully
executed Secretary’s Certificate substantially in the form attached hereto as
Exhibit D evidencing Seller’s approval of the Transaction Documents.

 

5.3.                            Jaguar Health shall have issued and delivered to
Purchase a fully executed License Agreement and Secretary’s Certificate
substantially in the form attached hereto as Exhibit E evidencing Jaguar
Health’s approval of the License Agreement.

 

5.4.                            Seller shall have delivered to Purchaser fully
executed copies of all Transaction Documents required to be executed by Seller
herein or therein.

 

6.                                      Miscellaneous. The provisions set forth
in this Section 6 shall apply to this Agreement, as well as all other
Transaction Documents as if these terms were fully set forth therein; provided,
however, that in the event there is a conflict between any provision set forth
in this Section 6 and any provision in any other Transaction Document, the
provision in such other Transaction Document shall govern.

 

6.1.                            Certain Capitalized Terms. To the extent any
capitalized term used in any Transaction Document is defined in any other
Transaction Document (as noted therein), such capitalized term shall remain
applicable in the Transaction Document in which it is so used even if the other
Transaction Document (wherein such term is defined) has been released,
satisfied, or is otherwise cancelled or terminated.

 

6.2.                            Arbitration of Claims. The parties shall submit
all claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other Transaction Document or any other agreement between the
parties and their affiliates or any Claim relating to the relationship of the
parties to binding arbitration pursuant to rules of the American Arbitration
Association. Within seven (7) calendar days of initiation of arbitration by
either party, Purchaser will provide a list of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) arbitrators, the “Proposed
Arbitrators”). Within five (5) calendar days after Purchaser has submitted to
Seller the names of the Proposed Arbitrators, Seller must select by written
notice to Purchaser, one (1) of the Proposed Arbitrators to act as the
arbitrator. If Seller fails to select one of the Proposed Arbitrators in writing
within such 5-day period, then Purchaser may select the arbitrator from the
Proposed Arbitrators by providing written notice of such selection to Seller.
The arbitrator shall be instructed to complete and shall complete the
arbitration within six (6) months of commencement and shall only allow limited
discovery on issues directly related to the applicable Claims. The parties
hereby acknowledge and agree that the arbitration provisions set forth in this
Section 6.2 (the “Arbitration Provisions”) are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Seller represents, warrants and covenants that Seller
has reviewed the Arbitration Provisions carefully, consulted with legal counsel
about such provisions (or waived its right to do so), understands that the
Arbitration Provisions are intended to allow for the expeditious and efficient
resolution of any dispute hereunder, agrees to the terms and limitations set
forth in the Arbitration Provisions, and that Seller will not take a position
contrary to the foregoing representations. Seller acknowledges and agrees that
Purchaser may rely upon the foregoing representations and covenants of Seller
regarding the Arbitration Provisions.

 

6.3.                            Governing Law; Venue. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Utah. Each party consents to and
expressly agrees that exclusive venue for arbitration of any dispute arising out
of or relating

 

4

--------------------------------------------------------------------------------



 

to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents, each party hereto hereby (i) consents to and expressly submits to the
exclusive personal jurisdiction of any state or federal court sitting in Salt
Lake County, Utah, (ii) expressly submits to the exclusive venue of any such
court for the purposes hereof, (iii) agrees to not bring any such action 
outside of any state or federal court sitting in Salt Lake County, Utah, and
(iv) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim, defense or objection to the
bringing of any such proceeding in such jurisdiction or to any claim that such
venue of the suit, action or proceeding is improper. Finally, Seller covenants
and agrees to name Purchaser as a party in Patent Rights in, and provide written
notice to Purchaser in accordance with Section 6.12 below prior to bringing or
filing, any action (including without limitation any filing or action against
any person or entity that is not a party to this Agreement) that is related in
any way to the Transaction Documents or any transaction contemplated herein or
therein, and further agrees to timely name Purchaser as a party to any such
action. Seller acknowledges that the governing law and venue provisions set
forth in this Section 6.3 are material terms to induce Purchaser to enter into
the Transaction Documents and that but for Seller’s agreements set forth in this
Section 6.3 Purchaser would not have entered into the Transaction Documents.

 

6.4.                            Specific Performance. Seller acknowledges and
agrees that irreparable damage may occur to Purchaser in the event that Seller
fails to perform any material provision of this Agreement or any of the other
Transaction Documents in accordance with its specific terms. It is accordingly
agreed that Purchaser shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which the Purchaser
may be entitled under the Transaction Documents, at law or in equity. For the
avoidance of doubt, in the event Purchaser seeks to obtain an injunction against
Seller or specific performance of any provision of any Transaction Document,
such action shall not be a waiver of any right of Purchaser under any
Transaction Document, at law, or in equity, including without limitation its
rights to arbitrate any Claim pursuant to the terms of the Transaction
Documents.

 

6.5.                            Counterparts. Each Transaction Document may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. The parties
hereto confirm that any electronic copy of another party’s executed counterpart
of a Transaction Document (or such party’s signature page thereof) will be
deemed to be an executed original thereof.

 

6.6.                            Document Imaging. Purchaser shall be entitled,
in its sole discretion, to image or make copies of all or any selection of the
agreements, instruments, documents, and items and records governing, arising
from or relating to any of Seller’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Purchaser may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Purchaser produce paper originals, (ii) agree that such images
shall be accorded the same force and effect as the paper originals, (iii) agree
that Purchaser is entitled to use such images in lieu of destroyed or archived
originals for any purpose, including as admissible evidence in any demand,
presentment or other proceedings, and (iv) further agree that any executed
facsimile (faxed), scanned, emailed, or other imaged copy of this Agreement or
any other Transaction Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

6.7.                            Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

5

--------------------------------------------------------------------------------



 

6.8.                            Severability. In the event that any provision of
this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.

 

6.9.                            Entire Agreement. This Agreement, together with
the other Transaction Documents, contains the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Seller nor Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Seller and Purchaser, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Seller and Purchaser, or any affiliate
thereof, are hereby null and void and deemed to be replaced in their entirety by
the Transaction Documents. To the extent there is a conflict between any term
set forth in any Prior Agreement and the term(s) of the Transaction Documents,
the Transaction Documents shall govern.

 

6.10.                     No Reliance. Seller acknowledges and agrees that
neither Purchaser nor any of its officers, directors, members, managers,
representatives or agents has made any representations or warranties to Seller
or any of its officers, directors, representatives, agents or employees except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents, Seller
is not relying on any representation, warranty, covenant or promise of Purchaser
or its officers, directors, members, managers, agents or representatives other
than as set forth in the Transaction Documents.

 

6.11.                     Amendments. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by both parties
hereto.

 

6.12.                     Notices. Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Business Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Business Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to Seller:

 

Napo Pharmaceuticals, Inc.

Attn: Lisa A. Conte

201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Don Reinke
1510 Page Mill Road, Suite 110
Palo Alto, CA, 94304

 

6

--------------------------------------------------------------------------------



 

If to Purchaser:

 

Atlas Sciences, LLC

Attn: John Finlayson

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

6.13.                     Successors and Assigns. This Agreement or any of the
severable rights and obligations inuring to the benefit of or to be performed by
Purchaser hereunder may be assigned by Purchaser to a third party, including its
affiliates, in whole or in part, without the need to obtain Seller’s consent
thereto. Seller may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Purchaser.

 

6.14.                     Survival. The representations and warranties of Seller
and the agreements and covenants set forth in this Agreement shall survive the
Closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of Purchaser. Seller agrees to indemnify and hold harmless
Purchaser and all its officers, directors, employees, attorneys, and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by Seller of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

6.15.                     Further Assurances. Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.16.                     Purchaser’s Rights and Remedies Cumulative; Liquidated
Damages. Unless otherwise set forth in a Transaction Document, all rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Purchaser may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Purchaser may deem expedient. The parties acknowledge and agree that
upon Seller’s failure to comply with the provisions of the Transaction
Documents, Purchaser’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and economic conditions, Purchaser’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Purchaser, among other reasons. Accordingly, any fees, charges,
and default interest due under the License Agreement are intended by the parties
to be, and shall be deemed, liquidated damages. The parties agree that such
liquidated damages are a reasonable estimate of Purchaser’s actual damages and
not a penalty, and shall not be deemed in any way to limit any other right or
remedy Purchaser may have hereunder, at law or in equity. The parties
acknowledge and agree that under the circumstances existing at the time this
Agreement is entered into, such liquidated damages are fair and

 

7

--------------------------------------------------------------------------------



 

reasonable and are not penalties. All fees, charges, and default interest
provided for in the Transaction Documents are agreed to by the parties to be
based upon the obligations and the risks assumed by the parties as of the
Closing Date and are consistent with investments of this type. The liquidated
damages provisions of the Transaction Documents shall not limit or preclude a
party from pursuing any other remedy available at law or in equity; provided,
however, that the liquidated damages provided for in the Transaction Documents
are intended to be in lieu of actual damages.

 

6.17.                     Attorneys’ Fees and Cost of Collection. In the event
of any arbitration or action at law or in equity to enforce or interpret the
terms of this Agreement or any of the other Transaction Documents, the parties
agree that the party who is awarded the most money (which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the reasonable and documented out-of-pocket attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

6.18.                     Waiver. No waiver of any provision of this Agreement
shall be effective unless it is in the form of a writing signed by the party
granting the waiver. No waiver of any provision or consent to any prohibited
action shall constitute a waiver of any other provision or consent to any other
prohibited action, whether or not similar. No waiver or consent shall constitute
a continuing waiver or consent or commit a party to provide a waiver or consent
in the future except to the extent specifically set forth in writing.

 

6.19.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

6.20.                     Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement and the other
Transaction Documents.

 

6.21.                     Voluntary Agreement. Seller has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for Seller to understand the terms, consequences and binding
effect of this Agreement and each of the other Transaction Documents and fully
understand them. Seller has had the opportunity to seek the advice of an
attorney of Seller’s choosing, or has waived the right to do so, and is
executing this Agreement and each of the other Transaction Documents voluntarily
and without any duress or undue influence by Purchaser or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Purchaser and Seller have caused this
Agreement to be duly executed as of the date first above written.

 

 

 

PURCHASER:

 

 

 

ATLAS SCIENCES, LLC

 

 

 

 

 

 

 

By:

/s/ John Finlayson

 

 

John Finlayson, President

 

 

 

 

 

SELLER:

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Lisa Conte

 

 

Lisa Conte, President and CEO

 

[Signature Page to Patent Purchase Agreement]

 

--------------------------------------------------------------------------------



 

DISCLOSURE SCHEDULE

 

Schedule 3(viii)

 

Pursuant to the Security Agreement, dated May 28, 2019, between Napo
Pharmaceuticals, Inc. (“Napo”) and Chicago Venture Partners, L.P. (“CVP”), Napo
granted CVP a security interest in substantially all of Napo’s assets as
security for Napo’s obligations under a secured promissory note, dated May 28,
2019, between Napo and CVP, in the original principal amount of $2,296,926.16.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PATENT RIGHTS

 

Napo Pharmaceuticals Client Status Report

 

Client Name

 

Rimon Ref.

 

Country

 

Title

 

Serial #

 

Filing Date

 

Patent #

 

Issue Date

 

Status

 

All Open Actions (Current)

 

Expiration Date

 

Napo Pharmaceuticals

 

JAG1PRV

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

61/478,246

 

4/22/2011

 

 

 

 

 

CONVERTED

 

 

 

Lapsed

 

Napo Pharmaceuticals

 

JAG1

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

13/453,618

 

4/23/2012

 

9,314,437

 

4/19/2016

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1PCT

 

WIPO

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

PCT/US12/34675

 

4/23/2012

 

 

 

 

 

NATIONAL PHASE ENTERED

 

 

 

EXPIRED

 

Napo Pharmaceuticals

 

JAG1CA

 

CANADA

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

2868990

 

4/23/2012

 

2868990

 

8/14/2018

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1EP

 

EUROPE

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

VALIDATION COMPLETED

 

 

 

 

 

Napo Pharmaceuticals

 

JAG1DE

 

GERMANY

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

602012047682.6

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1FR

 

FRANCE

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

\

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1GB

 

UNITED KINGDOM

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

\

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1IN

 

INDIA

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

8957/CHENP/2013

 

4/23/2012

 

 

 

 

 

PENDING

 

 

 

 

 

Napo Pharmaceuticals

 

JAG1DIV

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

13/911,893

 

6/6/2013

 

9,198,879

 

12/1/2015

 

ISSUED

 

 

 

4/23/1931

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

ASSIGNMENT

 

--------------------------------------------------------------------------------



 

ASSIGNMENT OF PATENTS AND PATENT APPLICATIONS

 

This Assignment of Patents and Patent Applications (this “Assignment”),
effective for all purposes as of April   , 2020, is made by Napo
Pharmaceuticals, Inc., a Delaware corporation (hereinafter “Assignor”), in favor
of Atlas Sciences, LLC, a Utah limited liability company (hereinafter
“Assignee”).

 

WHEREAS, Assignor owns all of the right, title and interest in and to the
patents and patent applications listed on the schedule attached hereto as
Exhibit A (the “Patent Rights”); and

 

WHEREAS, Assignee is desirous of acquiring the entire right, title, and interest
in the Patent Rights.

 

NOW, THEREFORE for good and valuable consideration paid by Assignee, the receipt
and sufficiency whereof are hereby acknowledged, Assignor hereby grants and
assigns to Assignee all of the (i) right, title and interest in and to the
Patent Rights (together with the goodwill associated therewith) and in all
patent applications based thereon, including but not limited to any United
States Patent Applications that are part of the Patent Rights and in all
divisions, continuations, and continuations-in-part of the patent applications,
or reissues or extensions of letters patent or patents granted thereon, and in
all corresponding applications filed in countries foreign to the United States,
and in all patents issuing thereon in the United States and foreign countries;
(ii) the right, power and authority to file and prosecute U.S. and foreign
patent applications related to the Patent Rights, and to do so in its own name
wherever such right may be legally exercised, and including the right to claim
the priority and benefits of the international convention for such applications;
and (iii) the right to bring actions for infringement of any right in the Patent
Rights in its own name, including past infringement, in any jurisdiction.

 

Assignor hereby authorizes and requests that the United States Commissioner of
Patents and Trademarks, and such patent office officials in foreign countries as
are duly authorized by their patent laws to issue patents, to transfer the
Patent Rights to Assignee and issue any and all letters patent on the Patent
Rights to Assignee as the owner of the entire interest, for the sole use of
Assignee, its successors, assigns and legal representatives, to the full end of
the term for which said letters patent may be granted, as fully and entirely as
the same would have been held by Assignor had this assignment and sale not been
made.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Assignment has been executed by Assignor to be
effective for all purposes as of the date first written above.

 

 

 

ASSIGNOR:

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Lisa Conte, President and CEO

 

 

 

 

 

ASSIGNEE:

 

 

 

ATLAS SCIENCES, LLC

 

 

 

 

 

 

 

By:

 

 

 

John Finlayson, President

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Patent Rights

 

--------------------------------------------------------------------------------